Exhibit 10.30


Kinetic Concepts, Inc. Compensation Policy for Outside Directors


Adopted November 28, 2006


Purpose:  The purpose of the Kinetic Concepts, Inc. Compensation Policy for
Outside Directors (the "Policy") is to establish the compensation for Outside
Directors, as defined herein, in a manner that aligns their interests with those
of the shareholders of Kinetic Concepts, Inc. (the "Company") and is competitive
with comparable companies.  Directors who are not Outside Directors will not  be
compensated pursuant to the Policy.


Effective Date:  The Policy was approved by the Board of Directors of the
Company (the "Board") on November 28, 2006 and will become effective commencing
for the 2007 calendar year, and, at that time, will replace any other policies
previously in effect for this purpose.  The Policy will remain in effect until
amended or terminated by the Board.


Components:  Outside Directors' compensation will consist of the components
described below.


Annual Retainer:


          An annual retainer in the amount of $35,000 will be paid in cash
within 10 days
          following each annual meeting of shareholders.


Additional Retainer for Chairperson and Committee Chairpersons:


          An additional amount will be paid annually within 10 days following
each annual
          meeting of shareholders in cash to the following Outside Directors as
follows:


                    Chairperson of the
Board                                        $35,000
                    Chairperson of the Audit
Committee                      $20,000
                    Chairperson of the Compensation Committee        $20,000
                    Chairperson of all other
committees                       $10,000

Payment for Meetings:


          Quarterly Meeting Fee:  Each Outside Director will be paid a cash fee
of $2,500 for
          each quarterly Board meeting he or she attends (one such Board meeting
per year
          may be telephonic).


          Other Meeting Fee:  Each Outside Director will be paid an additional
cash fee of
          $1,500 for each Board or committee meeting he or she attends in person
or by
          telephone, regardless of whether the meeting is scheduled in
conjunction with a
          quarterly Board meeting; provided, that an Outside Director may only
be paid for a
          maximum of four meetings on any given day.


Annual Stock Option Grant:


          On the date of each annual meeting of shareholders, commencing with
the 2007
          annual meeting of shareholders, each Outside Director (other than the
Chairperson
          of the Board) will automatically receive a grant of nonqualified stock
options to
          purchase that number of shares of Company common stock with a
Black-Scholes
          calculation value approximately equal to $90,000 ($180,000 for the
Chairperson of
          the Board) and a per share exercise price equal to the fair market
value of the
          Company common stock as of the date of such annual meeting.  The
actual number
          of shares subject to the option shall conclusively be determined by
the CFO and set
          forth in the stock option award agreement.  The term of the options
will be seven
          years and the options will vest at a rate of 1/12th of the grant at
every three-month
          anniversary of the date of grant, over a period of three years.  If an
Outside
          Director's service with the Board terminates by reason of the Outside
Director’s
          death or disability the unvested portion of the options will vest in
full and the
          options must be exercised within one year following the date of
termination.  If an
          Outside Director's service with the Board terminates by reason of the
Outside
          Director’s failure to be renominated or reelected to the Board, then
the unvested
          portion of the options will be forfeited at the time of termination,
and the vested
          portion of the options must be exercised within one year following the
date
          termination.  In the event of termination for any other reason, the
unvested portion
          of the options will be forfeited at the time of termination, and the
vested portion of
          the options must be exercised within three months of termination. 
These and the
          remaining terms of the option grant will be governed by, but shall not
supersede,
          the terms of the applicable plan and award agreement pursuant to which
it is
          granted.


Initial Stock Option Grant:


          If an Outside Director first becomes an Outside Director at any time
other than at
          an annual meeting of shareholders, such director shall receive the
annual stock
          option grant described above that an Outside Director is entitled to
receive at the
          annual meeting of shareholders.  However, with the unanimous approval
of the
          Board, an initial grant (or grants) to an Outside Director may differ
from the initial
          grant described herein.


Annual Restricted Stock Award:


          At each annual meeting of shareholders, commencing with the 2007
annual
          meeting of shareholders, each Outside Director (other than the
Chairperson of the
          Board) will automatically receive a grant of restricted shares of
common stock of
          Company ("Restricted Shares") approximately equal in value to $90,000
($180,000
          for the Chairperson of the Board) as of the date of grant.  The actual
number of
          Restricted Shares shall be determined by the CFO and set forth in the
Restricted
          Shares award agreement.  The Restricted Shares granted will vest in
full on the
          third anniversary of the date of the grant (the “Vesting Date”),
provided that the
          Outside Director has served continuously from the date of grant until
the Vesting
          Date.  If an Outside Director's service with the Board terminates by
reason of the

          Outside Director’s death, disability or failure to be renominated or
reelected to the
          Board, then any unvested Restricted Shares will become vested at the
rate of one
          -third of the Restricted Shares vesting for each full year the Outside
Director
          served on the Board after the date of grant.  These and the remaining
terms of the
          Restricted Shares will be governed by the terms of the applicable plan
and award
          agreement.


Stock Ownership Requirement:


In accepting these awards stock options and Restricted Shares, each Outside
Director agrees not to sell any shares of Company stock (including shares
acquired as a result of the exercise of a stock option) granted hereunder
(except to pay the exercise price of stock options granted hereunder or taxes
generated as a result of equity grants under the Policy) until such time as his
or her ownership of shares of Company stock equals or exceeds five times the
then Annual Retainer, as conclusively determined by the CFO.  This stock
ownership requirement may be waived by the Board, in its sole and absolute
discretion, at any time, and from time to time.  In addition, this requirement
shall terminate with respect to an Outside Director when such director ceases to
serve on the Board.


Director’s and Officer’s Insurance:


The Company will provide D&O insurance in the amount of $35,000,000 for the
Outside Directors, unless such insurance is not available on commercially
reasonable terms.


Status as Outside Director:


For purposes of the Policy, an Outside Director is any director:  (i)  who is
not employed by the Company, and (ii) who satisfies such other criteria for
Outside Directors as established from time to time by the Board.


For purposes of the Policy, annual compensation and equity grants will be based
on the date the Outside Director is elected to the Board or, in the case of
existing Board members, the date on which the Policy is approved by the Board
and becomes effective.  In the case of an existing Board member who becomes an
Outside Director as a result of a change in status, the grants will be as of the
date the director's status changes to Outside Director.


Amendment or Termination of the Policy:


The Board reserves the right to amend or terminate the Policy at any time or
waive any of the provisions generally or specifically.